DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/22.
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 4/20/22 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-7 are directed to a system (i.e., a machine). Accordingly, claims 1-7 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. An improved graphical user interface (GUI) of a nutritional estimation tool on an electronic device with a memory and one or more processors to execute one or more programs stored in the memory for determining a therapy or treatment based on a nutritional element content estimate and improving diabetes management, the improved GUI operatively coupled to the one or more processors, the improved GUI comprising: 
a therapy or treatment display based on at least one nutritional element content estimate and at least one proficiency index to improve accuracy and reliability when estimating nutritional element content in foods and therapy or treatment based therefrom; 
wherein the one or more processors are adapted to execute computer implemented instructions to: 
receive a plurality of nutritional element content estimates of a food image from a plurality of individuals correlated to a respective plurality of proficiency indexes, wherein each nutritional element content estimate from an individual is correlated to a respective proficiency index for the individual corresponding to a pre-determined ability of the individual to accurately and reliably provide the nutritional element content estimate in the food image; 
calculate a weighted average of the nutritional element content estimates based on the respective plurality of proficiency indexes; 
display the weighted average on the improved GUI; and 
adjust the treatment or therapy display based on the weighted average.  
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving estimates, calculating a weighted average, and displaying the weighted average and treatment or therapy amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can calculate a weighted average and then display the weighted average and adjusted treatment or therapy using pen and paper. 
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a graphical user interface, a tool on an electronic device, a memory, one or more processors to execute one or more programs stored in the memory, and a display used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the graphical user interface, tool on an electronic device, memory, one or more processors to execute one or more programs stored in the memory, and a display are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, performing calculations, and displaying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2, 3, and 5-7 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2, 3, and 5-7 recite the same abstract idea. Claims 2, 3, 5, and 6 describe further limitations regarding selecting a selected portion of the estimates, adjusting the treatment or therapy, that the weighted average is from a minimum of N individuals, and displaying a confidence indicator. These are all just further describing the abstract idea recited in claim 1, without adding significantly more. Furthermore, claim 7 recites a further limitation regarding an expertness quotient (EQ) formula and therefore recites the abstract idea of “Mathematical concepts” (e.g., mathematical relationships, mathematical formulas or equations, mathematical calculations), without adding significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to an electronic device with a memory and one or more processors to execute one or more programs stored in the memory, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-3 and 5-7 are ineligible under 35 USC §101.

Claim Objections
Claim 7 is objected to because of the following informalities:  change “a food image” to “the food image” and change “an individual” to “the individual”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the predetermined nutritional element content" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehais et al. (US 2016/0163037 A1) in view of Aoki et al. (WO 2007/023619 A1).
(A) Referring to claim 1, Dehais discloses an improved graphical user interface (GUI) of a nutritional estimation tool on an electronic device with a memory and one or more processors to execute one or more programs stored in the memory for determining a therapy or treatment based on a nutritional element content estimate and improving diabetes management, the improved GUI operatively coupled to the one or more processors, the improved GUI comprising (abstract, para. 3, 4, & 48 and Fig. 6 of Dehais): 
a therapy or treatment display based on at least one nutritional element content estimate (abstract and para. 22, 43, & 48 of Dehais; note the estimating one or more nutritional characteristics of the meal captured in the first or second image and the one or more characteristics, of the meal or of parts thereof, are one or more of carbs content, fat content, protein content, Glycemic Index (GI), Glycemic Load (GL) and/or Insulin Index (II) or a combination thereof. In a development, there is provided an insulin dose recommendation and/or a bolus profile advice based on said one or more meal characteristics.) and adjust the treatment or therapy display based on a value (para. 91-96 of Dehais; adjustments for the present meal dosing and insulin can be made to get an improved glycaemic response.).  
Dehais does not expressly disclose at least one proficiency index to improve accuracy and reliability when estimating nutritional element content in foods and therapy or treatment based therefrom; wherein the one or more processors are adapted to execute computer implemented instructions to: receive a plurality of nutritional element content estimates of a food image from a plurality of individuals correlated to a respective plurality of proficiency indexes, wherein each nutritional element content estimate from an individual is correlated to a respective proficiency index for the individual corresponding to a pre-determined ability of the individual to accurately and reliably provide the nutritional element content estimate in the food image; calculate a weighted average of the nutritional element content estimates based on the respective plurality of proficiency indexes; and display the weighted average on the improved GUI.
Aoki discloses at least one proficiency index to improve accuracy and reliability when estimating nutritional element content in foods and therapy or treatment based therefrom (para. 5-9 & 28 of Aoki; As shown in Fig. 6, the nutrition instructor file 38 records, for each nutrition instructor, its ID, calculation accuracy, nutrition calculation ability (rank), e-mail address, and the like. The calculation accuracy is an index that indicates how close the nutritional amount calculated by the nutritional instructor for the test meal image is and approximates the value); wherein the one or more processors are adapted to execute computer implemented instructions to: receive a plurality of nutritional element content estimates of a food image from a plurality of individuals correlated to a respective plurality of proficiency indexes, wherein each nutritional element content estimate from an individual is correlated to a respective proficiency index for the individual corresponding to a pre-determined ability of the individual to accurately and reliably provide the nutritional element content estimate in the food image (Figures 13, 14, 28, & 29 and para. 5-9 & 28-31 of Aoki; the meal images transmitted from the requester and the test meal images are mixed in the plurality of meal images displayed on the nutritional instructor terminal 20. The nutritional instructor calculates the nutritional amount (total calories / protein) of each image displayed on the nutritional instructor terminal 20, and transmits the calculated value to the management server 30 (72). When it is sent to the management server 30, it is registered as the calculation accuracy (that is, the calculation accuracy of the nutrition amount calculated for the test meal image included in the displayed image) in the nutrition instructor terminal 20. The ranking among nutritional leaders is displayed (74).); calculate a weighted average of the nutritional element content estimates based on the respective plurality of proficiency indexes, and display the weighted average on the improved GUI (para. 3 & 43-46 of Aoki; the nutritional instructor's ability to calculate nutrition (A, B, or C rank) is transmitted. If multiple nutritional leaders who have reliable nutritional calculation ability (A rank) have calculated the same meal image, send the average value of nutritional values calculated by these multiple nutritional leaders. At this time, the nutrition amount can be calculated by weighting according to the calculation accuracy of each nutritional instructor.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Aoki within Dehais.  The motivation for doing so would have been to provide nutrition management ability training to develop nutritional management ability and nutritional guidance ability of nutritional instructors (para. 1 of Aoki).
(B) Referring to claim 2, Dehais does not expressly disclose wherein the one or more processors are further adapted to execute computer implemented instructions to: select a selected portion of the plurality of nutritional element content estimates received from the plurality of individuals that correlates to a respective plurality of proficiency indexes that are each above a predetermined threshold; and calculate the weighted average of the nutritional element content estimates based on the selected portion of the plurality of nutritional element content estimates.  
	Aoki discloses wherein the one or more processors are further adapted to execute computer implemented instructions to: select a selected portion of the plurality of nutritional element content estimates received from the plurality of individuals that correlates to a respective plurality of proficiency indexes that are each above a predetermined threshold; and calculate the weighted average of the nutritional element content estimates based on the selected portion of the plurality of nutritional element content estimates (para. 9 & 43-46 of Aoki).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Aoki within Dehais.  The motivation for doing so would have been to provide nutrition management ability training to develop nutritional management ability and nutritional guidance ability of nutritional instructors (para. 1 of Aoki).
(C) Referring to claim 3, Dehais discloses wherein the one or more processors are operatively coupled to at least one of a blood glucose meter and an insulin pump, the one or more processors are further adapted to execute computer implemented instructions to: adjust the treatment or therapy for a disease or a disorder for the individual based upon the treatment or therapy display (abstract, para. 98, 11, 22, and 47 of Dehais).  
(D) Referring to claim 4, Dehais discloses wherein the one or more processors are further adapted to execute computer implemented instructions to: adjust the treatment or therapy through one of an increase or a decrease of an amount of insulin in an adjusted insulin dose; and administer the adjusted insulin dose to the individual through the insulin pump (abstract, para. 22, 43, 47, 92, and 98 of Dehais).  
(E) Referring to claim 5, Dehais does not expressly disclose wherein the weighted average of the nutritional element content estimates is from a minimum of N individuals.  
	Aoki discloses wherein the weighted average of the nutritional element content estimates is from a minimum of N individuals (para. 43-46 of Aoki).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Aoki within Dehais.  The motivation for doing so would have been to provide nutrition management ability training to develop nutritional management ability and nutritional guidance ability of nutritional instructors (para. 1 of Aoki).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehais et al. (US 2016/0163037 A1) in view of Aoki et al. (WO 2007/023619 A1), and further in view of Kuch (5,454,721).
(A) Referring to claim 6, Dehais and Aoki do not expressly disclose wherein the one or more processors are further adapted to execute computer implemented instructions to: display a confidence indicator of the weighted average of the nutritional element content estimates together with the weighted average to convey an expected reliability of the weighted average.  
	Kuch discloses wherein the one or more processors are further adapted to execute computer implemented instructions to: display a confidence indicator of the weighted average of the nutritional element content estimates together with the weighted average to convey an expected reliability of the weighted average (col. 9, lines 4-52 & col. 4, lines 32-46 of Kuch).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kuch within Aoki and Dehais.  The motivation for doing so would have been to teach individuals to estimate the size and attributes of objects; e.g., portions of food (col. 1, lines 16-18 of Kuch).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686